Order entered December 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01076-CV

                                   GARY A. ROSE, Appellant

                                                V.

                             MARION ROSE MCBRIDE, Appellee

                           On Appeal from the Collin County Probate
                                     Collin County, Texas
                             Trial Court Cause No. PB1-0521-2010

                                              ORDER
       The clerk’s record in this case is overdue. By postcard dated September 18, 2014, we

notified the Collin County Clerk that the clerk’s record was overdue and directed the Collin

County Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been

filed and we have not received any correspondence from the Collin County Clerk’s office

regarding the status of the clerk’s record.

       Accordingly, we ORDER the Collin County Clerk to file the clerk’s record or written

verification that appellant has not been found indigent and has not paid for the record within

TEN DAYS of the date of this order. We notify appellant that if we receive verification he is not

indigent and has not paid for the record, we will, without further notice, dismiss the appeal. See

TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Stacey

Kemp, Collin County Clerk and to all parties.

                                                  /s/    CRAIG STODDART
                                                         JUSTICE